Exhibit 10.16

EXECUTION COPY

AMENDMENT No. 14 TO SECURED LOAN AGREEMENT

AMENDMENT TO SECURED LOAN AGREEMENT (this “Amendment”) dated as of February 25,
2010 among WESTLB AG, NEW YORK BRANCH (the “Lender”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association (the “Collateral Agent” and
“Securities Intermediary”), LEASE EQUITY APPRECIATION FUND II, L.P., a Delaware
limited partnership (“LEAF” or the “Seller”), LEAF FINANCIAL CORPORATION, a
Delaware corporation (the “Servicer”), LEAF FUNDING, INC., a Delaware
corporation (the “Originator”) and LEAF FUND II, LLC, a Delaware limited
liability company (the “Borrower”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to the Secured Loan Agreement, dated as
of June 1, 2005 (as modified, amended or supplemented from time to time, the
“Secured Loan Agreement”);

WHEREAS, pursuant to Section 14.04 of the Secured Loan Agreement, the parties
hereto wish to amend the Secured Loan Agreement and hereby agree that the
Secured Loan Agreement is hereby amended; and

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Definitions.

(a) Whenever used in this Amendment, capitalized terms used and not otherwise
defined herein shall have the meanings set forth in Appendix A to the Secured
Loan Agreement.

(b) Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the document, statute, rule, or regulation came into
being, including changes that occur after the date of this Amendment.

SECTION 2. Amendments.

(a) Funding Termination Events. The definition of Funding Termination Event, in
Appendix A shall be struck in its entirety and replaced with:

“Funding Termination Event” means the occurrence of any of the following:
(i) the average of the Annualized Default Ratios on the Serviced Portfolio for
the most recently ended three-month Collection Periods exceeds 4.50%,
(ii) (A) the Annualized Default Ratio on the Securitized Portfolio for the
Collection Period occurring in (x) January 2010 exceeds 7.50%, (y) February 2010
exceeds 6.25%, and (z) March 2010, exceeds 3.75%, and (B) the average of the
Annualized Default Ratios on the Securitized Portfolio for the three consecutive
Collection Periods whose final Collection Period occurs in April 2010 or any
month thereafter, exceeds 3.50%, (iii) the average of



--------------------------------------------------------------------------------

the NPA Ratios for the Serviced Portfolio for the three most recently ended
Collection Periods exceeds 4.75%, or (iv) (A) the average of the NPA Ratio for
the Securitized Portfolio for the Collection Period occurring in (x) January
2010 exceeds 7.50%, (y) February 2010 exceeds 6.25%, and (z) March 2010, exceeds
3.75%, and (B) the average of the NPA Ratios for the Securitized Portfolio for
the three consecutive Collection Periods whose final Collection Period occurs in
April 2010 or any month thereafter, exceeds 3.50%.

(c) [Reserved].

(d) Required Credit Support Amount. The definition of Required Credit Support
Amount in Appendix A shall be struck in its entirety and replaced with:

“Required Credit Support Amount” means, the greater of: (a) the product of
(i) the Weighted Average Life of the Eligible Contracts as of such date of
determination (including any Eligible Contracts to be funded on such date)
multiplied by (ii) 3.0 multiplied by (iii) the average of the Annualized Default
Ratios on the Securitized Portfolio for the three most recently ended Collection
Periods beginning with the calendar quarter ending March 31, 2009; (b) the
product of the Aggregate Implicit Principal Balance of all Eligible Contracts
times 11.90%, for all dates on or after February 25, 2010 but prior to April 30,
2010, and 13.00%, for all dates on or after April 30, 2010; or (c) $11,000,000.

(e) Advance Rate on New Fundings. The definition of Advance Rate in Appendix A
shall be struck in its entirety and replaced with:

“Advance Rate” means (a) as of any date of determination, if the Required Credit
Support Amount is less than 13.0% of the Aggregate Implicit Principal Balance of
all Eligible Contracts, 85.0%, or (b) 87.0%.

(f) Eligibility Requirements.

i) The following provision shall be added to the end of Exhibit D:

“(liv) If the Contract is to be added on or after February 25, 2010, the
Contract shall have a SBSS Score of at least 190.

(lv) If the Contract is to be added on or after February 25, 2010, after giving
effect to the addition of the Contract to the pool of Eligible Contracts added
after February 25, 2010, the percentage of such Eligible Contracts with a SBSS
Score of less than 200 shall be less than 10.0%.

(lvi) If the Contract is to be added on or after February 25, 2010, the
remaining term of the Contract does not exceed 60 months.”

 

2



--------------------------------------------------------------------------------

ii) The following definitions shall be added to Appendix A:

“SBSS Score” means, the Small Business Scoring Service developed and distributed
by Fair Isaac, which provides a credit score used for credit scoring.

iii) The following subsections under section (liii) of Exhibit D shall be struck
and replaced in their entirety with:

“(D) after giving effect to the addition of the Contract to the pool of Eligible
Contracts, the percentage of the Equipment (by Aggregate Implicit Principal
Balance, as of any date of determination) with Customers located in
(a) California does not exceed 25.00% of the Aggregate Implicit Principal
Balance of the Eligible Contracts, and (b) any one state other than California
does not exceed 13.00% of the Aggregate Implicit Principal Balance of the
Eligible Contracts.”

(g) Expected Facility Termination Date. The definition of Expected Facility
Termination Date in Appendix A shall be struck in its entirety and replaced
with:

“Expected Facility Termination Date” means June 30, 2010.

SECTION 3. Waivers. The Lender hereby waives the exercise of its remedies
arising as a result of each occurrence listed below, in each case to the extent
such occurrence occurs during the corresponding period set forth below:

(a) any Borrowing Base Deficiency occurring and continuing during the period
from the beginning of the calendar month of September 1, 2009 and continuing
through the conclusion of the calendar month commencing January 1, 2010;
provided, that beginning the calendar month commencing on February 1, 2010, all
remedies arising as a result of any such occurrence arising on or after such
date shall be deemed to be in full force and effect;

(b) any occurrence whereby (i) the average of the Annualized Default Ratios on
the Serviced Portfolio for a three-month rolling period exceeding 3.50%, solely
with regards to such three-month rolling periods ending at the conclusion of the
calendar month of October 2009, November 2009, December 2009, January
2010, February 2010 and March 2010, (ii) the average of the Annualized Default
Ratios on the Securitized Portfolio for a three-month rolling period exceeding
3.50%, and (iii) the average of the NPA Ratios for the Securitized Portfolio for
a three-month rolling period equaling or exceeding 2.50%, in each case for
(ii) and (iii) above, solely with regards to such three-month rolling periods
ending at the conclusion of the calendar month of October 2009, November
2009, December 2009 and January 2010; provided, that beginning the three-month
rolling period beginning at the conclusion of the calendar month of April 2010,
all remedies arising as a result of any such occurrence arising on or after
April 30, 2010 shall be deemed to be in full force and effect.

The waivers contemplated hereby (i) do not constitute a waiver of rights and
remedies with respect to any occurrence referenced herein that occurs after the
end of the periods designated in subsections (a) and (b), above, and (ii) do not
extend to any other Event of Default or Funding Termination Event that has
occurred or may occur at any time in the future. The waivers contemplated hereby
do not constitute a waiver of rights by the Lender under any related document
and the Lender reserves all rights and remedies available to it under the
Secured Loan Agreement, any other agreement and applicable law.

 

3



--------------------------------------------------------------------------------

SECTION 4. Suspension of Reserve Account Step-Up Events. The triggers set forth
in subsections (i) through (v) of the definition of “Reserve Account Step-Up
Event” shall be hereby suspended for the period of time commencing on the date
hereof through and including March 31, 2010. Such triggers shall be in full
force and effect with respect to the calendar month commencing on April 1, 2010,
and each calendar month thereafter.

SECTION 5. Effective Date. The effective date of this Amendment shall be the
date hereof.

SECTION 6. Representations and Warranties.

Borrower, LEAF and Servicer each hereby severally certifies as to itself that
its respective representations and warranties set forth in Article VI of the
Secured Loan Agreement (and any other representations and warranties made by
Borrower, LEAF or Servicer in the Secured Loan Agreement) are true and correct
on the date hereof with the same force and effect as if made on the date hereof,
except to the extent such representations and warranties speak specifically to
an earlier date in which case they shall have been true and correct on such
date. In addition, Borrower, LEAF and Servicer each severally represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) that (a) no unwaived Facility Termination Event or Event of
Default (nor any event that but for notice or lapse of time or both would
constitute an unwaived Facility Termination Event or Event of Default) shall
have occurred and be continuing as of the date hereof nor shall any unwaived
Facility Termination Event or Event of Default (nor any event that but for
notice or lapse of time or both would constitute an unwaived Facility
Termination Event or Event of Default) occur due to this Amendment becoming
effective, (b) Borrower, LEAF and Servicer each has the power and authority to
execute and deliver this Amendment and has taken or caused to be taken all
necessary actions to authorize the execution and delivery of this Amendment,
(c) no consent of any other person (including, without limitation, members or
creditors of Borrower, LEAF or Servicer), and no action of, or filing with any
governmental or public body or authority is required to authorize, or is
otherwise required in connection with the execution and performance of this
Amendment, other than such that have been obtained, (d) the Secured Loan
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of Servicer, LEAF and the Borrower, enforceable against them
in accordance with its terms except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or law), and (e) the execution, delivery and performance of this
Amendment will not violate any provision of any existing law or regulation or
any order or decree of any court, regulatory body or administrative agency or
the certificate of formation or the limited liability company agreement of
Servicer, LEAF or Borrower or any material indenture, agreement, mortgage, deed
of trust or other instrument to which Servicer, LEAF or the Borrower is a party
or by which it is bound.

SECTION 7. Ratification. Upon execution of this Amendment, the Secured Loan
Agreement shall be amended in accordance herewith, and the respective rights,
limitations,

 

4



--------------------------------------------------------------------------------

obligations, duties, liabilities and immunities of the parties shall hereafter
be determined, exercised and enforced subject in all respects to such
amendments, and the terms of this Amendment shall be a part of the Secured Loan
Agreement for any and all purposes. Except as modified and expressly amended by
this Amendment, the Amendment is in all respects ratified and confirmed, and all
the terms, provisions and conditions thereof shall be and remain in full force
and effect.

SECTION 8. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THEREOF.

SECTION 9. Counterparts. For the purpose of facilitating the execution of this
Amendment and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts, each of which shall be deemed to be an original
and together shall constitute and be one and the same instrument.

SECTION 10. Severability of Provisions. If any one or more of the provisions or
terms of this Amendment shall be for any reason whatsoever held invalid, then
such provisions or terms shall be deemed severable from the remaining provisions
or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions or terms of this Amendment.

SECTION 11. Amendment. This Amendment may be amended or modified from time to
time by the parties hereto, but only by an instrument in writing signed by each
of the parties hereto.

SECTION 12. Headings. The Section headings are not part of this Amendment and
shall not be used in its interpretation.

[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LEAF FUND II, LLC,   as Borrower   By:  

 

    Name:     Title: LEASE EQUITY APPRECIATION FUND II, L.P.,   as Seller   By:
  LEAF FINANCIAL CORPORATION,     as General Partner   By:  

 

    Name:     Title: LEAF FINANCIAL CORPORATION, as Servicer   By:  

 

    Name:     Title: LEAF FUNDING, INC., as Originator   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Collateral Agent and Securities Intermediary

  By:  

 

    Name:     Title: WESTLB AG, NEW YORK BRANCH, as Lender   By:  

 

    Name:     Title:   By:  

 

    Name:     Title: